Citation Nr: 0731043	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a disability of the 
cervical spine and left arm.  

2.	Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1982 and from January 2003 to January 2004.  He had 
additional service with a Reserve unit.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in March 2007.  

The veteran testified at a video-conference hearing before a 
Member of the Board in July 2007.  At that time, the issue of 
service connection for a respiratory disorder was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a left arm 
disorder that, it is asserted, originates in his cervical 
spine.  It is noted that medical records show that the 
veteran was involved in a work related injury prior to his 
second period of service.  Surgery on the cervical spine was 
performed in May 2002.  He contends that he sustained an 
additional injury causing symptoms of numbness and pain in 
the left arm while service in support of Operation Enduring 
Freedom in Iraq.  He has not been evaluated for possible 
aggravation of the preexisting cervical spine disorder, which 
should be accomplished.  

Regarding the evaluation of the veteran's PTSD, it is noted 
that he was evaluated for compensation by VA in July 2004.  
VA outpatient treatment records dated in March 2007, 
submitted in connection with his hearing before the 
undersigned, show that his disorder has recently worsened.  
He elected not to waive RO consideration of this evidence, 
thus requiring remand, in part, for RO review.  It is 
believed by the Board that an additional psychiatric 
evaluation should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the nature of his 
left arm/cervical spine disabilities.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) whether his current symptoms 
constitute an aggravation of the cervical 
spine disorder that was surgically treated 
in May 2002.  All indicated studies should 
be performed.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  If there is no 
relationship, or one can not be found 
without resort to speculation, that too 
should be documented in the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  All necessary 
special studies or tests are to be 
accomplished.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  If 
possible, a Global Assessment of 
Functioning (GAF) score attributable 
solely to the PTSD should be assigned.  
The examiner is then requested to offer 
an opinion as to whether and to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  For any psychiatric 
disorder(s) other than PTSD that are 
identified, the examiner should state 
what, if any, additional disability is 
associated with those disabilities.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  
Consideration should also include the records 
associated with the file at the time of the 
aforementioned hearing.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


